PER CURIAM.
The appellants, defendants below, appeal their conviction for grand larceny. We have considered the several contentions of the appellants in the light of the record and briefs and conclude that no reversible error has been shown. The trial court did not err in holding the informations were sufficient and denying defendants’ motion to dismiss on that ground. Their motion to dismiss on the ground of former jeopardy was properly denied. It was not shown that in ordering mistrial in the circumstances presented the trial court did not “act[ed] within the orbit of his reasonable discretion.” See Goodman v. State ex rel. Furlong, Fla.1971, 247 So.2d 47, 49. Cf. Adkins v. Smith, Fla. 1967, 205 So.2d 530. The value of the property revealed to have been taken was sufficiently shown in evidence. The contentions of the appellants that certain conduct of the trial judge in the course of the trial was such as to require a reversal, and that the evidence was insufficient to sustain the convictions, have been considered and found to be without merit.
Affirmed.